DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 118, 226, 228, 330, 440 and 530.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 114, 116 and 326.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10, 13, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0337623 (Carrejo).
As concerns claim 1, Carrejo discloses a device comprising: a collar 10 having an outer wall 12 defining an inner area for allowing fluid to flow through the collar (see figure 1 and figure 2), the collar being positionable in a wellbore for preventing fluid flow between the inner area and an outer area of the collar during a hydraulic fracturing process (see at least 0013), at least part of the collar being removable or dissolvable for forming an opening in the outer wall of the collar for a flow path to allow production fluid to flow between the inner area of the collar and the outer area of the collar subsequent to the hydraulic fracturing process (in the disclosed embodiments shown in the figures, the degradable layer 12 will remain intact between the openings to maintain the spacing between the tubulars, see 0016).
As concerns claim 2, Carrejo discloses the device of claim 1, further comprising a tubular body 14 positionable in the wellbore, the tubular body including an outer wall defining an inner area of the tubular body and including an opening 18 therethrough, wherein the collar 10 is positioned in the inner figure 2), wherein the collar is at least partially removable for defining the flow path to allow production fluid to flow between the inner area of the collar and the outer area of the tubular body through the opening 18 in the outer wall of the collar and the opening in the tubular body subsequent to the hydraulic fracturing process (see at least 0003).
As concerns claim 3, Carrejo discloses the device of claim 2, wherein the opening in the tubular body is a first opening of a plurality of openings 16, wherein the collar is positioned for preventing the fluid flow through the plurality of openings, the device further comprising a screen coupleable to the tubular body and positionable in the flow path for preventing flow of formation material or proppant 18WO 2018/118291PCT/US2017/062176 material between the inner area of the collar and the outer area of the tubular body through the plurality of openings (see at least 0004, disclosing applications including the slotted liner with a screen, also 0010, the openings can be in the form of a mesh or other type of screen material).
As concerns claim 7, Carrejo discloses the device of claim 1, further comprising: an upper tubular body longitudinally coupleable to a first end of the collar for extending towards a surface of the wellbore; and a lower tubular body longitudinally coupleable to a second end of the collar for extending away from the surface of the wellbore (see 0010, opposed ends 20 and 22 have connections, not illustrated, to allow the tubular body to be attached to a tubular string), wherein the collar includes a dissolvable material 12 and the collar is at least partially removable by allowing the collar to contact a fluid present in the wellbore subsequent to the hydraulic fracturing process, the fluid for dissolving the dissolvable material (0004).
As concerns claim 8, Carrejo discloses a method comprising: preventing treatment fluid from flowing from an inner area of a tubular body 14 to an outer area of the tubular body by a collar 10 positioned in the inner area of the tubular body and covering an opening 16 in an outer wall of the tubular body that defines the inner area, the tubular body being positioned in a wellbore for allowing by degrading the layer 12, which meets the limitation); and forming a flow path to allow fluid flow between the inner area of the tubular body and the outer area of the tubular body through the opening in response to removing the collar (through the openings 18 and 16).
As concerns claim 9, Carrejo discloses the method of claim 8, wherein forming the flow path comprises the opening becoming a production fluid port in response to removing the collar, the flow path being a production flow path for allowing fluid to flow from a subterranean formation through which the wellbore is formed to a surface of the wellbore through the tubular body 14, the tubular body being a completion string and the method further comprising allowing the treatment fluid to flow from the surface of the wellbore to the subterranean formation via the completion string and through a fracturing fluid port in the completion string (see at least 0013, both functions are contemplated, i.e., fracturing and producing, the end portions at 20 and 22 have connections for incorporating the tubular body into a completion string).
As concerns claim 10, Carrejo discloses the method of claim 8, wherein preventing treatment fluid from flowing from the inner area of the tubular body to the outer area of the tubular body comprises: preventing treatment fluid from flowing from the inner area of the tubular body to the outer area of the tubular body by the collar 10 being positioned to cover a plurality of openings 16 including the opening 16; and preventing flow of formation material or proppant material between the inner area of the tubular body and the outer area of the tubular body through the plurality of openings by a screen coupled to an outer surface of the tubular body and positioned in the flow path (the claimed configuration is contemplated at 0004).
0004).
As concerns claim 15, Carrejo discloses a system comprising: a first tubular body positionable in a wellbore, the first tubular body 14 including a first outer wall defining a first inner area and including a first opening 16 therethrough, the first 22WO 2018/118291PCT/US2017/062176 opening 16 for forming a first flow path to allow fluid flow between the first inner area and a first outer area of the first tubular body through the first opening during a hydraulic fracturing process and subsequent to the hydraulic fracturing process; a second tubular body 14 positionable in the wellbore and longitudinally coupled to the first tubular body, the second tubular body including a second outer wall defining a second inner area being fluidly coupled to the first inner area and including a second opening 16 therethrough, the second opening for forming a second flow path to allow fluid flow between the second inner area and a second outer area; and a collar 10 positioned in the second inner area of the second tubular body for preventing fluid flow between the second inner area and the second outer area of the second tubular body through the second opening during the hydraulic fracturing process, the collar being removable for forming a flow path to allow production fluid to flow between the second inner area of the second tubular body and the second outer area of the second tubular body through the second opening subsequent to the hydraulic fracturing process (this is implicit in the disclosure at 0010, describing incorporating the structure into a tubular string; where a given tubular string can also have spaced intervals of the pipe 14 that is illustrated in the figures with each interval being a length desired and the spacing among intervals determined by the conditions at a given well, the examiner additionally notes that having a plurality of the flow control devices would have been obvious prior to the effective filing to one of ordinary skill in the art under 35 U.S.C. § 103, to predictably perform simultaneous completions in multiple intervals in the well).
this is implicit in the written description, as multiple devices are contemplated at 0010, also see at least 0013, both functions are contemplated, i.e., fracturing and producing, the end portions at 20 and 22 have connections for incorporating the tubular body into a completion string, thus the limitations are met because the devices are contemplated as multiple and identical).
	As concerns claim 17, Carrejo discloses the system of claim 15, wherein the first opening 16 is one opening of a plurality of first openings in the first tubular body 14, wherein the second opening 16 is one opening of a plurality of second openings in the second tubular body 14, wherein the collar 10 is positioned for preventing the fluid flow through the plurality of second openings, the system further comprising a screen coupleable to the second tubular body and positionable in the second flow path for preventing flow of formation material or proppant material between the second inner area of the second tubular body and the second outer area of the second tubular body through the plurality of second openings (see at least the Abstract and 0004).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 4, 11, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrejo in view of US 2011/0100643 A1 (Themig et al.).
As concerns claim 4, Carrejo discloses the device of claim 2, but lacks to explicitly disclose wherein the collar is at least partially removable by a milling tool movable along a longitudinal axis of the tubular body for removing obstructions from the tubular body subsequent to the hydraulic fracturing process, wherein the tubular body is a completion string, the opening in the tubular body is a production fluid port, and the flow path is a production flow path for allowing the production fluid to flow from a subterranean formation through which the wellbore is formed to a surface of the wellbore through the tubular body, wherein the tubular body further includes a fracturing fluid port for forming a fracturing flow path for allowing treatment fluid to flow from the surface of the wellbore to the subterranean formation through the tubular body; nevertheless Themig et al. discloses a downhole sub with sleeve valve (construed as a “collar”), wherein the collar is at least partially removable by a milling tool movable along a longitudinal axis of the tubular body for removing obstructions from the tubular body subsequent to the hydraulic fracturing process (see figures 19-23 and 0099), wherein the tubular body is a completion string, the opening in the tubular body is a production fluid port, and the flow path is a production flow path for allowing the production fluid to flow from a subterranean formation through which the wellbore is formed to a surface of the wellbore through the tubular body (Id.), wherein the tubular body further includes a fracturing fluid port for forming a fracturing flow path for allowing treatment fluid to flow from the surface of the wellbore to the subterranean formation through the tubular body (fracturing ports are shown at 142). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate a milling tool into the method to obtain the predictable result of removing obstructions in the flow path to facilitate production through the string after the fracturing operation is complete.

As concerns claim 11, Carrejo discloses the method of claim 8, but lacks to disclose wherein removing the collar subsequent to the hydraulic fracturing process comprises moving a milling tool along a longitudinal axis of the tubular body subsequent to the hydraulic fracturing process; nevertheless Themig et al. discloses a downhole sub with sleeve (collar) wherein removing the collar subsequent to the hydraulic fracturing process comprises moving a milling tool along a longitudinal axis of the tubular body subsequent to the hydraulic fracturing process (see figures 19-23 and 0099). 
	As concerns claim 18, Themig et al. discloses the system of claim 15, further comprising a milling tool movable along a longitudinal axis of the second tubular body for removing the collar from the second tubular body subsequent to the hydraulic fracturing process (0099).
	As concerns claim 20, Official Notice is taken that a pump is an essential and obvious component of any fracturing operation.
	Claims 5-6, 12, 14 and 19 are objected to as depending from rejected base claims, but may be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims, as the relevant prior art does not disclose, teach or suggest the features of these claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,424,610 B2 (Newton et al.) discloses a flow control apparatus and method that has a housing and inner collar with alignable openings, the openings contain plugs which are reducible or dissolvable by exposure to downhole fluids or dissolution fluids pumped into the well. US 2018/0038199 A1 (Madell et al.) discloses a flow control apparatus having alignable apertures that are initially plugged with plugs made from alloys that can be removed when exposed to a set of predetermined thermal conditions in the well.

.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679